By the Court.
A motion has been made to set aside the service of the attachment in the case on account of irregularity. The agent of an insurance company or other corporation not being subject thereto, and the funds, if any, belonging to the defendant in the hands of the Delaware Safety Insurance Company not being bound by such service. If Mr. Buehler, as agent of the Delaware Insurance Company, has funds in his hands belonging to the defendant in the attachment, the service is good. That can only be told on his answer being put in on a scire facias issued. If it is expected by such service to find effects belongiug to the defendant in the possession of the Delaware Company, the service is insufficient, and will not have the effect desired by the plaintiff. The goods or effects of a non-resident may be attached in the hands of any person, natural or artificial, and the person in the possession of the goods or effects attached must be summoned as garnishee. If a corporation is debtor to a non-resident, who is subject to attachment, or through its officers or agents holds his goods, the service, in order to secure the debt, must be made on the proper officer of the company, the president, treasurer or other officer holding the funds; or if in the hands of an agent, he may be made garnishee. But if the agent has no corporal possession, or control, over the effects, such service is invalid. The 6th section of the act of April 8th, 1851, which provides for the service of process on the agent of a corporation, is pointing out a method of commencing suit against the corporation for its own proper debt, and not a garnishing or warning it to appear to answer for the debt of another person. The same may be said of the service prescribed by the 1st section of the act of April 17th, 1856. There is no act of Assembly, that we are aware of, which provides for serving a foreign attachment on the mere agent of a corporation, and thereby binding it to retain money in its treasury on a debt due by the institution to a non-resident debtor. We cannot set aside the service on Mr. Buehler in the present case, but should it appear that he has no funds of the defendant in his hands, or under his control, the plaintiff will take nothing by his writ, even though the insurance company, for which Mr. Buehler is agent, may owe the defendant money. Motion denied for the present; *153this not to prejudice the rights of any of the parties or the garnishees. ~

Kunhel and Simonton, for plaintiff.

Miller and Lawrence, for defendant.]